
	

115 HRES 619 RH: Providing for consideration of the bill (H.R. 1) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2018, and providing for proceedings during the period from November 17, 2017, through November 27, 2017.
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 102115th CONGRESS
		1st Session
		H. RES. 619
		[Report No. 115–410]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15 (legislative day, November 14), 2017
			Mr. Sessions,  from the Committee on Rules, reported the following resolution; which was referred to the House
			 Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill (H.R. 1) to provide for reconciliation pursuant to title II
			 of the concurrent resolution on the budget for fiscal year 2018, and
			 providing for proceedings during the period from November 17, 2017,
			 through November 27, 2017.
	
	
 That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2018. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115-39 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) four hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. Clause 5(b) of rule XXI shall not apply to the bill or amendments thereto.
 2.Upon passage of H.R. 1, the amendment to the title of such bill recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted.
		3.
 On any legislative day during the period from November 17, 2017, through November 27, 2017— (a)the Journal of the proceedings of the previous day shall be considered as approved; and
 (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
 4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.
		
	November 15 (legislative day, November 14), 2017Referred to the House
			 Calendar and ordered to be printed